DETAILED ACTION
1.          Claims 2-21 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application is being examined under the pre-AIA  first to invent provisions.

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 7/09/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.         The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note Regarding Interview
6.          Examiner contacted representative for Applicant John Lastova (Reg. No. 33,149) regarding submission of an electronic terminal disclaimer to overcome double patenting rejections in view of applications’ parent patents. Rep. Lastova explained Applicant requested submission of an Office action for further review. Examiner agreed. The following double patenting rejection is attached as requested by Applicant. In addition, Examiner notes upon further review of the available prior art, the following prior art rejection is included for Applicant’s consideration.

Double Patenting
7.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.           Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,526,376 B2 (hereinafter “Patent1”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent1 with obvious wording variations. Take an example of comparing claim 2 of the Application and claim 1 of Patent1:
Application, Claim 2:
A terminal apparatus comprising: 
a deciding section, embodied on a processor, configured to decide a resource index of an uplink control channel to which a response signal to downlink data is mapped; and
 
a control section, embodied on a processor, configured to determine a plurality of sequences useable for the response signal, from the resource index of the uplink control channel, 
wherein: a downlink control channel is allocated to one or multiple control channel element(s) (CCE(s)) in a search space, where the search space includes CCEs corresponding to downlink control channel candidates; 

the deciding section is configured to decide the resource index of the uplink control channel based on the CCE(s) to which the downlink control channel is allocated; 
the search space for an aggregation size corresponding to a number of the CCE(s) to which the downlink control channel is allocated, is comprised of CCEs that are defined by starting on a CCE with a CCE number that depends on a total number of CCEs in a subframe and the aggregation size; and at least part of the search space for the aggregation size is comprised of CCEs with consecutive CCE numbers.
Patent1, Claim 1:
A terminal apparatus comprising: 
a deciding section, embodied on a 
processor, configured to decide a resource index of an uplink control channel to which a response signal to downlink data is mapped;  and
 
a control section configured to determine a sequence, which is used for the response signal, from the decided resource index of the uplink control channel, 
wherein: a downlink control channel is allocated to one or several consecutive control channel element(s) (CCE(s)) in a search space, which is comprised of CCEs corresponding to a plurality of downlink control channel candidates to be attempted to be decoded;  
said deciding section decides the resource index of the uplink control channel based on the CCE(s), to which the downlink control channel is 
allocated;  and 
the search space for each aggregation size corresponding to a number of the CCE(s), to which the downlink control channel is allocated, is comprised of CCEs that are defined by starting on a CCE with a CCE number, which depends on both a total number of CCEs in a subframe and the aggregation size, and at least part of the search space for the each aggregation size is comprised of CCEs with consecutive CCE numbers.



Claims 3-21 of the Application are transparently found in claims 2-16 of Patent1 and are also rejected.

9.           Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,897,250 B2 (hereinafter “Patent2”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent2 with obvious wording variations. Take an example of comparing claim 2 of the Application and claim 1 of Patent2:
Application, Claim 2:
A terminal apparatus comprising: 
a deciding section, embodied on a processor, configured to decide a resource index of an uplink control channel to which a response signal to downlink data is mapped; and
 
a control section, embodied on a processor, configured to determine a plurality of sequences useable for the response signal, from the resource index of the uplink control channel, 
wherein: a downlink control channel is allocated to one or multiple control channel element(s) (CCE(s)) in a search space, 
where the search space includes CCEs corresponding to downlink control channel candidates; 

the deciding section is configured to decide the resource index of the uplink control channel based on the CCE(s) to which the downlink control channel is allocated; 
the search space for an aggregation size corresponding to a number of the CCE(s) to which the downlink control channel is allocated, is comprised of CCEs that are defined by starting on a CCE with a CCE number that depends on a total number of CCEs in a subframe and the aggregation size; and at least part of the search space for the aggregation size is comprised of CCEs with consecutive CCE numbers.
Patent2, Claim 1:
A terminal apparatus comprising: 
a decoding section configured to 
decode a downlink control channel, which is transmitted on one or more control 
channel element(s) (CCE(s)) with consecutive CCE number(s) from a base station, in a search space that is comprised of a plurality of CCEs;  and 
a transmitting section configured to transmit a response signal to the base station on a uplink control channel, an index of which is associated with a CCE number of the CCE, on which the downlink control channel is transmitted, wherein:
 
the search space is comprised of the plurality of CCEs corresponding to a plurality of downlink control channel candidates to be attempted to be decoded;  and 




the search space for each aggregation size corresponding to a number of the CCE(s), on which the downlink control channel is transmitted, is comprised of the plurality of CCEs that are defined by starting on a CCE with a CCE number, which depends on both a total number of CCEs in a subframe and the aggregation size, and at least part of the search space for the each aggregation size is comprised of CCEs with consecutive CCE numbers.



Claims 3-21 of the Application are transparently found in claims 2-20 of Patent2 and are also rejected.

10.          Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,419,190 B2 (hereinafter “Patent3”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent3 with obvious wording variations. Take an example of comparing claim 2 of the Application and claims 1 and 7 of Patent3:
Application, Claim 2:
A terminal apparatus comprising: 
a deciding section, embodied on a processor, configured to decide a resource index of an uplink control channel to which a response signal to downlink data is mapped; and 
a control section, embodied on a processor, configured to determine a plurality of sequences useable for the response signal, from the resource index of the uplink control channel, 
wherein: a downlink control channel is allocated to one or multiple control channel element(s) (CCE(s)) in a search space, 
where the search space includes CCEs corresponding to downlink control channel candidates;
the deciding section is configured to decide the resource index of the uplink control channel based on the CCE(s) to which the downlink control channel is allocated; 
the search space for an aggregation size corresponding to a number of the CCE(s) to which the downlink control channel is allocated, is comprised of CCEs that are defined by starting on a CCE with a CCE number that depends on a total number of CCEs in a subframe and the aggregation size; and at least part of the search space for the aggregation size is comprised of CCEs with consecutive CCE numbers.
Patent4, Claim 1:
An apparatus, comprising: 
a decoder to decode a downlink control 
channel transmitted on one or more control channel element(s) (CCE(s)) in a 
search space including a plurality of CCEs;  
processing circuitry to determine 
an uplink channel resource index based on the one or more CCEs, the uplink 
channel resource index having an association with a first uplink channel 
transmission spreading sequence and a second different uplink channel 
transmission spreading sequence;  and 
a transmitter to transmit a signal on an 
uplink channel using the first and second uplink channel transmission spreading sequences.





Claim 7:
The apparatus in claim 1, wherein the search space includes CCEs each having a corresponding CCE number which depends on a total number of CCEs in a subframe and a CCE aggregation size, and wherein at least part of the search space for the CCE aggregation size includes CCEs with consecutive CCE numbers.


Claims 3-21 of the Application are transparently found in claims 2-18 of Patent3.

11.          Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,070,342 B2 (hereinafter “Patent4”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent4 with obvious wording variations. Take an example of comparing claim 2 of the Application and claims 1 and 7 of Patent4:
Application, Claim 2:
A terminal apparatus comprising: 
a deciding section, embodied on a processor, configured to decide a resource index of an uplink control channel to which a response signal to downlink data is mapped; and 
a control section, embodied on a processor, configured to determine a plurality of sequences useable for the response signal, from the resource index of the uplink control channel, 
wherein: a downlink control channel is allocated to one or multiple control channel element(s) (CCE(s)) in a search space, 
where the search space includes CCEs corresponding to downlink control channel candidates;
the deciding section is configured to decide the resource index of the uplink control channel based on the CCE(s) to which the downlink control channel is allocated; 
the search space for an aggregation size corresponding to a number of the CCE(s) to which the downlink control channel is allocated, is comprised of CCEs that are defined by starting on a CCE with a CCE number that depends on a total number of CCEs in a subframe and the aggregation size; and at least part of the search space for the aggregation size is comprised of CCEs with consecutive CCE numbers.
Patent4, Claim 1:
An apparatus, comprising: 
a decoder to decode a downlink control 
channel transmitted on one or more control channel element(s) (CCE(s)) in a 
search space including a plurality of CCEs;  
processing circuitry to determine 
an uplink channel resource index based on the one or more CCEs, the uplink 
channel resource index having an association with a first uplink channel 
transmission spreading sequence and a second different uplink channel 
transmission spreading sequence;  and 
a transmitter to transmit a signal on an 
uplink channel using the first and second uplink channel transmission spreading sequences.





Claim 7:
The apparatus in claim 1, wherein the search space includes CCEs each having a corresponding CCE number which depends on a total number of CCEs in a subframe and a CCE aggregation size, and wherein at least part of the search space for the CCE aggregation size includes CCEs with consecutive CCE numbers.


Claims 3-21 of the Application are transparently found in claims 2-18 of Patent3.

Claim Rejections - 35 USC § 103
12.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.       The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
15.       Claims 2-4, 6-19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication 2007/0258540 A1 to Ratasuk et al (hereinafter “Ratasuk”; from IDS dated 7/09/2021), in view of non-patent literature document “Search Space Definition for L1/L2 Control Channels”, R1-073373 to Motorola (hereinafter “NPL1”; from IDS dated 7/09/2021), and further in view of non-patent literature document “Relation between UL ACK/NACK and DL CCE” R1-074063 to Huawei (hereinafter “NPL2”; from IDS dated 7/09/2021).
            Regarding Claim 2, Ratasuk discloses a terminal apparatus (Ratasuk: Figure 2 with [0027]; describes a user equipment (UE)) comprising:     a deciding section, embodied on a processor (Ratasuk: Figure 2 with [0027]; any one of the plurality of processors, 202) configured to decide a resource index of an uplink control channel to which a response signal to downlink data is mapped (Corresponds to a resource on which the UE is to respond, described in [0031], [0033] of Ratasuk, a resource unit which the UE is informed of via a downlink control channel, 122 (Figure 1).); and     a control section, embodied on a processor (Ratasuk: Figure 2 with [0027]; any one of the plurality of processors, 202) configured to determine a plurality of sequences useable for the response signal, from the resource index of the uplink control channel (Ratasuk: [0035-0036]; described as a CAZAC (constant Amplitude Zero Auto-Correlation) sequence utilized for uplink transmissions of ACK/NACK messages being sent from the UE.).
            Although Ratasuk explicitly discloses determining uplink channel resources and embodiments of the invention may be utilized in a 3GPP communication system (Ratasuk: [0003] and [0029]), Ratasuk is not explicit with regards to consecutive control channel elements (CCE).
            In a similar field of endeavor, particular to 3GPP communications and assigning uplink and downlink resources, NPL1 discloses what is well-known in the art (NPL1: Introduction, page 1). NPL1 discloses a downlink control channel is allocated to one or multiple control channel element(s) (CCE(s)) in a search space, where the search space includes CCEs corresponding to downlink control channel candidates (NPL1: Introduction, page 1, 2nd ¶; describes CCEs of a control region formed of smaller sets designated for PDCCH candidate search spaces); 
     the deciding section is configured to decide the resource index of the uplink control channel based on the CCE(s) (NPL1: sections 3 through 4, pages 3-5; describes the number of CCEs to be determined for the UL. Also Annex C, 14; describes the UL is assigned search space (comprising CCEs) based on PUCCH #.), to which the downlink control channel is allocated (NPL1: Introduction, page 1, 2nd ¶; describes CCEs of a control region formed of smaller sets designated for PDCCH candidate search spaces); and     the search space for an aggregation size corresponding to a number of the CCE(s) (NPL1: Annex C: last page, item 15) to which the downlink control channel is allocated, is comprised of CCEs (NPL1: Annex C: last page, item 15).
            Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus as disclosed by Ratasuk to include the control channel elements to determine uplink resources, in view of NPL1, since both are concerned with allocating resources in a 3GPP communication system. This provides the benefit of limiting the search scope without sacrificing system performance (NPL1, Introduction, 2nd ¶).
            The combination of similar endeavor does not expressly disclose in detail the aggregation size of CCEs.
            In a similar field of endeavor, particular to uplink/downlink resource allocation in 3GPP, NPL2 discloses what is well-known in the art (NPL2: Introduction). NPL2 discloses the downlink channel is comprised of CCEs that are defined by starting on a CCE with a CCE number (NPL2: page 1, section 2; CCEs per PDCCH is dynamic, section 3, page 2, items 1-2; discloses the PDCCH size threshold divided into two groups and start mapping with the CCE index number 1) that depends on a total number of CCEs in a subframe and the aggregation size (NPL2: page 2, section 3; describing the total number divided into two groups and sorting the first group according to size.), and at least part of the search space for the aggregation size is comprised of CCEs with consecutive CCE numbers (NPL2: see Figure 2 with increasing order of consecutive CCE numbers).
            Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus according to Ratasuk in view of NPL1 to include the downlink channel comprising consecutive CCEs, in further view of NPL2, since all are concerned with uplink/downlink resource signaling. This provides the apparatus with the benefit of improving uplink spectrum efficiency by reducing the resource waste (NPL2: Introduction).
             Regarding Claim 3, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 2, wherein Ratasuk further discloses the plurality of sequences includes first spreading codes sequences and second spreading code sequences (Ratasuk: [0035-0036] – the plurality of CAZAC sequences include spreading code sequences, suggesting a “first” and a “second” spreading code sequence.
            Regarding Claim 4, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 3, wherein Ratasuk further discloses [further comprising]:
     a spreading section, embodied on a processor (Ratasuk: Figure 2 with [0027]; any one of the plurality of processors, 202), configured to spread the response signal using one of the first spreading code sequences and one of the second spreading code sequences (Ratasuk: [0035-0036]; corresponds to the spreading code comprising a CAZAC sequence for a limited number of uplink resource units).
            Regarding Claim 6, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 4, wherein Ratasuk further discloses the first spreading codes sequences are one of the following: 
     zero auto correlation sequences, Generalized Chirp Like (GCL) sequences, Constant Amplitude Zero Auto Correlation (CAZAC) sequences, Zadoff-Chu (CZ) sequences, or pseudo-noise (PN) sequences (Ratasuk: [0035-0036]; corresponds to the spreading code comprising a CAZAC sequence for a limited number of uplink resource units), and
     wherein the second spreading codes sequences are block-wise spreading sequences including Walsh or Fourier sequences (Ratasuk: [0037] – list of spreading sequences include Walsh sequences.).
            Regarding Claim 7, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 2, further comprising: 
     a receiver configured to receive the downlink control channel transmitted (Ratasuk: Figure 2 with [0027]; receiver, 208 and [0035] for receiving from a base station.) on the one or multiple CCE(s) from a base station (NPL2: see Figure 2 with increasing order of consecutive CCE numbers.), and 
     a decoding section, embodied on a processor (Ratasuk: Figure 2 with [0027]; any one of the plurality of processors, 202), configured to decode the received downlink control channel in the search space (Ratasuk: [0038] and [0055]; each receiver decodes. NPL1: Introduction, page 1, 2nd ¶; describes CCEs of a control region formed of smaller sets designated for PDCCH candidate search spaces).
             It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus as disclosed by Ratasuk to include the control channel elements to determine uplink resources, in view of NPL1, since both are concerned with allocating resources in a 3GPP communication system. This provides the benefit of limiting the search scope without sacrificing system performance (NPL1, Introduction, 2nd ¶). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus according to Ratasuk in view of NPL1 to include the downlink channel comprising consecutive CCEs, in further view of NPL2, since all are concerned with uplink/downlink resource signaling. This provides the apparatus with the benefit of improving uplink spectrum efficiency by reducing the resource waste (NPL2: Introduction).
            Regarding Claim 8, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 2, further comprising: 
     a transmitter (Ratasuk: Figure 2 with [0027]; transmitter, 206) configured to transmit the response signal on an uplink control channel (Ratasuk: [0035-0036]; UE determines downlink acknowledgement channel based on resource units that are assigned via (for example) uplink 124 of Figure 1.), wherein the resource index of the response signal is based on a CCE number of CCE(s) to which the downlink control channel is allocated (NPL1: Introduction, page 1, 2nd ¶; describes CCEs of a control region formed of smaller sets designated for PDCCH candidate search spaces; sections 3 through 4, pages 3-5; describes the number of CCEs to be determined for the UL. Also Annex C, 14; describes the UL is assigned search space (comprising CCEs) based on PUCCH #.).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus according to Ratasuk in view of NPL1 to include the downlink channel comprising consecutive CCEs, in further view of NPL2, since all are concerned with uplink/downlink resource signaling. This provides the apparatus with the benefit of improving uplink spectrum efficiency by reducing the resource waste (NPL2: Introduction).
            Regarding Claim 9, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 8, wherein NPL2 further discloses the resource index of the response signal is based on a CCE number of the first CCE of the one or multiple consecutive CCE(s) to which the downlink control channel is allocated (NPL2: page 1, section 2; CCEs per PDCCH is dynamic, section 3, page 2, items 1-2; discloses the PDCCH size threshold divided into two groups and start mapping with the CCE index number 1. Introduction, one-to-one mapping of UL ACK/NACK resource to index of downlink control channel and page 2nd full ¶).
            Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus according to Ratasuk in view of NPL1 to include the downlink channel comprising consecutive CCEs, in further view of NPL2, since all are concerned with uplink/downlink resource signaling. This provides the apparatus with the benefit of improving uplink spectrum efficiency by reducing the resource waste (NPL2: Introduction).
            Regarding Claim 10, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 2, wherein NPL2 further discloses the starting CCE number is specific to both the total number of CCEs in the subframe and the aggregation size (NPL2: page 1, section 2; CCEs per PDCCH is dynamic, section 3, page 2, items 1-2; discloses the PDCCH size threshold divided into two groups and start mapping with the CCE index number 1. See also (NPL2: see Figure 2 with increasing order of consecutive CCE numbers).
            Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus according to Ratasuk in view of NPL1 to include the downlink channel comprising consecutive CCEs, in further view of NPL2, since all are concerned with uplink/downlink resource signaling. This provides the apparatus with the benefit of improving uplink spectrum efficiency by reducing the resource waste (NPL2: Introduction).
            Regarding Claim 11, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 2, wherein NPL2 further discloses the CCE number is different between at least two aggregation sizes (NPL2: page 1, section 2; CCEs per PDCCH is dynamic, section 3, page 2, items 1-2; discloses the PDCCH size threshold divided into two groups and start mapping with the CCE index number 1).
            Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus according to Ratasuk in view of NPL1 to include the downlink channel comprising consecutive CCEs, in further view of NPL2, since all are concerned with uplink/downlink resource signaling. This provides the apparatus with the benefit of improving uplink spectrum efficiency by reducing the resource waste (NPL2: Introduction).
            Regarding Claim 12, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 2, wherein NPL2 further discloses a first search space with a first aggregation size includes a CCE different from a CCE included in a second search space with a second aggregation size (NPL2: page 1, section 2; CCEs per PDCCH is dynamic, section 3, page 2, items 1-2; discloses the PDCCH size threshold divided into two groups and start mapping with the CCE index number 1).
            Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus according to Ratasuk in view of NPL1 to include the downlink channel comprising consecutive CCEs, in further view of NPL2, since all are concerned with uplink/downlink resource signaling. This provides the apparatus with the benefit of improving uplink spectrum efficiency by reducing the resource waste (NPL2: Introduction).
            Regarding Claim 13, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 2, wherein NPL1 further discloses a first search space with a first aggregation size does not overlap at least part of a second search space with a second aggregation size (NPL1: page 3; search spaces may overlap 0%. See also Section 4.).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus as disclosed by Ratasuk to include the control channel elements to determine uplink resources, in view of NPL1, since both are concerned with allocating resources in a 3GPP communication system. This provides the benefit of limiting the search scope without sacrificing system performance (NPL1, Introduction, 2nd ¶).
            Regarding Claim 14, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 2, further comprising: 
     a receiver configured to receive a control format indicator (CFI) indicating a number of symbols used for control channels in the subframe (Ratasuk: Figure 2 with [0027]; receiver, 208 and [0035] for receiving from a base station), wherein the total number of CCEs in the subframe is based on the CFI (NPL1: page 4, 1st ¶; corresponds to the search space identified in the CCFI (control format indicator) which comprises a number of CCEs.). 
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus as disclosed by Ratasuk to include the control channel elements to determine uplink resources, in view of NPL1, since both are concerned with allocating resources in a 3GPP communication system. This provides the benefit of limiting the search scope without sacrificing system performance (NPL1, Introduction, 2nd ¶).
            Regarding Claim 15, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 2, wherein NPL2 further discloses the total number of CCEs in the subframe depends on a system bandwidth, a number of symbols used for control channels, and a number of ACK/NACK channels for uplink data (NPL2: section 2, 2nd full ¶).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus according to Ratasuk in view of NPL1 to include the downlink channel comprising consecutive CCEs, in further view of NPL2, since all are concerned with uplink/downlink resource signaling. This provides the apparatus with the benefit of improving uplink spectrum efficiency by reducing the resource waste (NPL2: Introduction).
            Regarding Claim 16, the combination of Ratasuk, NPL1, and NPL2 discloses the terminal apparatus according to claim 2, wherein NPL2 further discloses the total number of CCEs in the subframe is larger than a maximum number of the aggregation size (NPL2: page 2, section 3, 1st full ¶; discloses the object to re-use the unused ACK/NACK channels when the “aggregation” of ACK/NACK channels is greater than the total number of CCEs.).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus according to Ratasuk in view of NPL1 to include the downlink channel comprising consecutive CCEs, in further view of NPL2, since all are concerned with uplink/downlink resource signaling. This provides the apparatus with the benefit of improving uplink spectrum efficiency by reducing the resource waste (NPL2: Introduction).

            Claims 17-19, directed to a process embodiment of claims 2-4, recites similar features as claims 2-4, respectively and are therefore rejected upon the same grounds as claims 2-4. Please see above rejections of claims 2-4.
            Claim 21, directed to an article of manufacture embodiment of claim 2, recites similar features as claim 2 and is therefore rejected upon the same grounds as claim 2. Please see above rejection of claim 2. Ratasuk further discloses the computer-readable medium in at least [0027-0028].
 
Allowable Subject Matter
16.         Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.  
            
18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 1, 2022